DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 18 May 2020 claims Priority from Provisional Application 62/849,101 filed 18 May 2019, claims priority from provisional application 62/880,461, filed 30 July 2019 and claims priority from provisional application 62/892,795, filed 28 August 2019.
Claim Objections
Claims 1-20 are objected to because the claims are structured such that it is hard to determine what Applicant is claiming as his invention.
For example, in claim 1, if the Applicant wishes to claim a method, he should use words similar to: 
“A method for deploying a smart contract, the method comprising:
generating, by a blockchain application system, a proxy blockchain destination that is associated with a payment destination by using bytecode of a smart contract;
storing, by the blockchain application system, the proxy blockchain destination in association with payment information of a received payment request;
providing, by the blockchain application system, the generated proxy blockchain destination to an external system as a response to the payment request;
detecting, by the blockchain application system, on a blockchain associated with the proxy blockchain destination, a proxy blockchain transaction that identifies the proxy blockchain destination;
… (other method steps
deploying, by the blockchain application system, the smart contract on the blockchain.”
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A blockchain application system for deploying a smart contract comprising:
      a computer connected to an external system,
      the blockchain application system performing the method steps of:
generating a proxy blockchain destination that is associated with a payment destination by using bytecode of a smart contract;
storing the proxy blockchain destination in association with payment information of a received payment request;
providing the generated proxy blockchain destination to an external system as a response to the payment request;
detecting on a blockchain associated with the proxy blockchain destination, a proxy blockchain transaction that identifies the proxy blockchain destination;
… (other method steps)
deploying the smart contract on the blockchain.”

Correction is required.
Regarding claims 3, the limitation “wherein the proxy blockchain destination is generated in response to receiving the payment request” is vague and indefinite in that it is not clear if the Applicant means to claim “receiving the payment request”.
Regarding claim 4-6, the representative limitation of claim 4:
further comprising, with the blockchain application system, receiving the payment request from at least one of a merchant application executed by a merchant server and a customer application executed by a customer client device, wherein the external system is one of the merchant server and the customer client device.
would be better written:
further comprising:
receiving, by the blockchain application system, the payment request from the external system, wherein the external system is one of the merchant server and the customer client device.
Correction is requested.
Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. § 112, first paragraph, as failing to support the subject matter set forth in the claims. The specification, as originally filed does not provide support for the invention as now claimed.
The test to be applied under the written description portion of 35 U.S.C. § 112, first paragraph, is whether the disclosure of the application as originally filed reasonably conveys to the artisan that the inventor had possession at that time of later claimed subject matter. Vas-Cat,  Inc. v. Mahurkar, 935 F. 2d 1555, 1565, 19 USPQ2d 111, 1118 (Fed. Cir. 1991), reh'rg denied (Fed. Cir. July 8, 1991) and reh'rg, en banc, denied (Fed. Cir. July 29, 1991).
Claim 1 includes the representative limitation: 
in response to a trigger, and a determination that payment amount of the proxy blockchain transaction is greater than or equal to the payment amount included in the payment information, deploying the smart contract on the blockchain.
However, the specification does not provide a written description disclosure to support how to “deploy the smart contract on the blockchain”.  Examiner notes that [0018] of US Pub. No. US 20200364703 A1 of the Applicant’s specification recites:
[0018] The method can include at least one of: configuring payment processing for a payment destination; receiving a payment request; providing a proxy blockchain destination (e.g., a blockchain address or account predetermined for that functions to transfer assets from the proxy blockchain destination to the payment destination); transferring payment from the proxy blockchain destination to the payment destination (e.g., a blockchain address or account of a seller or merchant providing services to the buyer or purchaser that transfers the payment to the proxy blockchain destination).
Based on the broadest reasonable interpretation, deploying a smart contract infers executing a contract.  As per Wikipedia:
A smart contract is a computer program or a transaction protocol which is intended to automatically execute, control or document legally relevant events and actions according to the terms of a contract or an agreement
As such the Applicant’s specification describes “transferring assets from the proxy blockchain destination to the payment destination” and not “deploying” a smart contract. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), In the representative limitation:
in response to a trigger, and a determination that payment amount of the proxy blockchain transaction is greater than or equal to the payment amount included in the payment information, deploying the smart contract on the blockchain.
Examiner finds no evidence of how to “deploy the smart contract on the blockchain”.  To overcome this rejection, Applicant should identify where in the specification deploying a smart contract is disclosed, or otherwise, cancel such matter from the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the in the limitation:
storing the proxy blockchain destination in association with payment information of a received payment request.
is vague and indefinite because it is not clear what “storing a destination” means to convey.   Perhaps the Applicant means to convey “storing the address of a memory location”, but this is not clearly recited.
Regarding claim 1
in response to a trigger, and a determination that payment amount of the proxy blockchain transaction is greater than or equal to the payment amount included in the payment information, deploying the smart contract on the blockchain.
Is vague and indefinite for several reasons.  First, the limitation is a conditional limitation such that, if the conditions are not satisfied – i.e. no trigger exists, and the payment amount of the proxy blockchain transaction is not greater than or equal to a payment amount included in the payment information (emphasis added) – then no limitation is indicated – i.e. no smart contract is deployed. 
Second, the term “deploying the smart contract on the blockchain” is vague and indefinite in that it is not clear what the Applicant wishes to convey.  In view of [0018] of US Pub. No. US 20200364703 A1 of the Applicant’s specification, perhaps the applicant means to claim “transferring assets from the proxy blockchain destination to the payment destination”.  However, based on the broadest reasonable interpretation, deploying a smart contract indicates executing a contract (emphasis added), which is more than “transferring assets”.  
Regarding claims 7 and 8, the limitations such as “bytecode that identifies the payment destination” and “bytecode that references the payment destination” and vague and indefinite because it is not clear what the metes and bounds of the words “identifies” and “references” are, and it is not clear how these words further limit the claims.
Regarding claims 7 and 8, in the representative limitation:
bytecode of a transfer method for transferring payment in cryptocurrency from the proxy blockchain destination to the payment destination.
Is vague and indefinite in that it appears to be grammatically incorrect; it appears to be missing a verb.
Regarding claim 9, the limitation:
generating the proxy blockchain destination by using the bytecode and the generated salt
generating the proxy blockchain destination” or further describing the generating step.  Perhaps the Applicant means to convey:
The method of Claim 1 further comprising:
generating a salt; and
wherein generating the proxy blockchain destination is based on a salt.
or:
The method of Claim 1 wherein generating the proxy blockchain destination is based on a salt.
Correction is required.
Regarding claim 13, the limitation:
wherein determining whether the payment amount of the proxy blockchain transaction is greater than or equal to the payment amount included in the payment information comprises:
accessing the payment information stored in association with the proxy blockchain destination.
is vague and indefinite because it is not clear where the payment information is accessed.  Perhaps the Applicant means to convey:
The method of Claim 1 further comprising:
accessing, from the blockchain application system, the payment information stored in association with the proxy blockchain destination.
Correction is required.
Regarding claim 16, the limitation:
wherein the trigger is detecting, on the blockchain, a method activation blockchain transaction that identifies a method of the smart contract;
First, it is not clear what how a trigger detects a transaction.  Perhaps the Applicant means to claim the trigger activates a blockchain transaction.  Second, it is not clear what identifying a method means to convey.
Regarding claim 18, the limitation:
broadcasting a blockchain transaction that identifies the bytecode of a smart contract.  
is vague and indefinite because it is not clear how broadcasting something identifies something else.
Regarding claim 19, the limitation:
broadcasting a method activation blockchain transaction that identifies a method of a parent smart contract that causes the parent contract to deploy the smart contract.  
is vague and indefinite for several reasons.  First, it is not clear how broadcasting something identifies something else.  Second, it is not clear if “the parent contract” refers to “the parent smart contract” (emphasis added); the antecedent basis is not clear.  Third, in the phrase “causes the parent contract to deploy the smart contract” (emphasis added), it is not clear which smart contract the Applicant is referring to: the antecedent basis is not clear. 
Regarding claim 20, it is not clear what “deploying the parent smart contract for the payment destination” means to convey.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-20
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to a method for performing a contract, which is a judicial exception of a method of organizing human activity.
Claim 1 recites, in part, a system for performing the steps of:
generating a proxy blockchain destination that is associated with a payment destination by using bytecode of a smart contract; 
storing the proxy blockchain destination in association with payment information of a received payment request; 
providing the generated proxy blockchain destination to an external system as a response to the payment request; 
detecting, on a blockchain associated with the proxy blockchain destination, a proxy blockchain transaction that identifies the proxy blockchain destination; 
determining whether a payment amount of the proxy blockchain transaction is greater than or equal to a payment amount included in the payment information; 
in response to a trigger, and a determination that payment amount of the proxy blockchain transaction is greater than or equal to the payment amount included in the payment information, deploying the smart contract on the blockchain.  
 judicial exception of the method of organizing human activity. 
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
proxy blockchain;
generating a proxy blockchain destination that is associated with a payment destination by using bytecode of a smart contract;  and 
deploying the smart contract on the blockchain
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  The step of “deploying the smart contract” amounts to “transferring assets from the proxy blockchain destination to the payment destination”. As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-20 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss et al (US Patent No. 10,915,891 B1) in view of  Vijayan (US Pub. No. 20200005284 A1).
Regarding claim 1, Winklevoss teaches systems, methods, and program products for authorizing and performing transactions by autonomous devices [col. 1 lines 20-25].  He teaches:
generating a proxy blockchain destination that is associated with a payment destination by using bytecode of a smart contract – [col.6 lines 54-63], [col. 7 line 63-col.8 line 2] and [col. 8 lines 40-55] and [col. 18 lines 29-52]; 
storing the proxy blockchain destination in association with payment information of a received payment request – [col. 10 lines 49-col. 11 line 47]; 
providing the generated proxy blockchain destination to an external system as a response to the payment request – [col. 12 lines 18-39], [col. 31 lines 33-46] and [col. 34 lines 48-58]; 
detecting, on a blockchain associated with the proxy blockchain destination, a proxy blockchain transaction that identifies the proxy blockchain destination – [col. 36 line 26-col 37 line 2]
determining whether a payment amount of the proxy blockchain transaction is greater than or equal to a payment amount included in the payment information -  [col. 36 line 26-col 37 line 2] “verify that a digital asset account associated with the customer contains sufficient digital assets to cover the requested withdrawal amount”;  and
in response to a trigger, and a determination that payment amount of the proxy blockchain transaction is greater than or equal to the payment amount included in the payment information, deploying the smart contract on the blockchain – [col. 54 line 9-16] and [col. 55 lines 23-35].  
Winklevoss does not explicitly disclose proxy blockchains nor the use of bytecode.
However, Vijayan teaches systems and methods for the implementation of blockchain-based content engagement platforms [0009].  He teaches smart contracts, developed as high-level programming abstractions, being compiled down to bytecode that can be deployed to a blockchain for execution by computer systems using a virtual machine deployed in conjunction with the blockchain [0008]. He teaches cross-blockchain interoperability by using NFTs (Non-Fungible Tokens) and the use of proxy contracts that allow for issuance of a proof of ownership token on another blockchain [0087].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winklevoss’ disclosure to include smart contracts containing bytecode and the use of proxy contracts as taught by Vijayan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art of smart contracts would have recognized that the results of the combination were predictable. 
Regarding claim 2, Winklevoss teaches the proxy blockchain destination as being
Regarding claim 3, Winklevoss teaches the proxy blockchain destination as being generated in response to receiving the payment request - [col. 17 lines 1-13].
Regarding claim 4, Winklevoss teaches receiving the payment request from a customer application executed by a customer client device, wherein the external system is the customer client device - [col. 43 lines 9-32].
Regarding claim 5, Winklevoss teaches receiving the payment request from a point of sale terminal, wherein the external system is the point of sale terminal – [col. 45 line 62-col. 46 line 33].
Regarding claim 6, Winklevoss teaches receiving the payment request from a digital wallet executed by a client device, wherein the external system is the client device – [col. 1 line 60-col. 2 line 40].
Regarding claim 7, Winklevoss does not explicitly disclose the bytecode of the smart contract as including bytecode that identifies the payment destination, and bytecode of a transfer method for transferring payment in cryptocurrency from the proxy blockchain destination to the payment destination.
However, Vijayan teaches the use of blockchain-based cryptographic tokens [0066].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winklevoss’ disclosure to include blockchain-based cryptographic tokens as taught by Vijayan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art of smart contracts would have recognized that the results of the combination were predictable.
Regarding claim 8, Winklevoss does not explicitly disclose the bytecode of the smart contract as including: bytecode that references the payment destination, and bytecode of a 
However, Vijayan teaches smart contracts as high-level programming abstractions that can be compiled down to bytecode that can be deployed to a blockchain for execution by computer systems using a virtual machine deployed in conjunction with the blockchain [0008]. He teaches the use of blockchain-based cryptographic tokens [0066].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winklevoss’ disclosure to include blockchain-based cryptographic tokens as taught by Vijayan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art of smart contracts would have recognized that the results of the combination were predictable.
Regarding claim 13, Winklevoss teaches accessing the payment information stored in association with the proxy blockchain destination. – [col. 27 line 28-38].
Regarding claim 15, Winklevoss teaches the trigger as a request to transfer payment from the proxy blockchain destination to the payment destination [col. 54 lines 9-17].  Winklevoss does not explicitly disclose the use of an application programming interface (API) of the blockchain application system.  
However, Vijayan teaches accessing information from other applications and/or web services via APIs [0076]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winklevoss’ disclosure to include the use of APIs as taught by Vijayan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Claim 16, is not further limiting of the independent claims in view of § 112(b) rejection. 
Regarding claim 17, Winklevoss teaches providing at least a portion of the payment information to the deployed smart contract [col. 18 lines 29-36].
Claims 18-20 are not further limiting of the independent claims in view of § 112(b) rejection. 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss in view of  Vijayan, in further view of Finlow-Bates (US Pub. No. 20200052899 A1).
Regarding claim 9, neither Winklevoss nor Vijayan explicitly discloses:
generating a salt; and 
generating the proxy blockchain destination by using the bytecode and the generated salt.
However, Finlow-Bates teaches a method for providing identity and access management through a medium of a blockchain [0005] and [0006].  The method comprises: generating a one-time password pad derived from a master password and a salt, said one-time password pad comprising a plurality of passwords; publishing a last password from the one-time password pad and a user identifier on a blockchain; on receiving an access challenge, presenting the user identifier and a prior password from the one-time password pad; and publishing a message comprising the prior password on the blockchain [Id.].  He teaches generating a one-time password pad derived from a master password and a salt [0007].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winklevoss’ disclosure to include generating a salt as taught by Finlow-Bates because it is well known in the art of using cryptographic hash functions – Finlow-Bates 
Regarding claim 10, Finlow-Bates teaches salt being generated based on the payment destination - [0048] and [Fig. 11]. Accordingly, this claim is rejected for the same reasons as claim 9.
Regarding claim 11, Finlow-Bates teaches the salt being randomly generated - [0034].  Accordingly, this claim is rejected for the same reasons as claim 9.
Regarding claim 12, Finlow-Bates teaches the salt being deterministically generated – [0012], [0028] and [0035].  Accordingly, this claim is rejected for the same reasons as claim 9.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss in view of  Vijayan, in further view of Shah et al (US Pub. No. 20200380505 A1).
Regarding claim 14, neither Winklevoss nor Vijayan explicitly discloses:
generating an invoice that identifies the payment information, and storing the proxy blockchain destination in association with the generated invoice.
However, Shah teaches a method for automatically guiding transaction performance [0004]. The method includes: receiving first input from a first user identifying a term of a transaction between the first user and a second user; receiving second input from the second user confirming the term; deploying a smart contract that corresponds to the term on a hash chain, wherein: the smart contract comprises a program that guides performance of the term, and the hash chain is resistant to modification; and receiving, from a management component of the hash chain, a notification that the smart contract has verified through a trusted authority that the term is satisfied [Id.].  He teaches a user defining terms for generating an invoice [0044]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winklevoss’ disclosure to include generating and invoice for a smart contract as taught by Shah it facilitates transactions using smart contracts – Shah [0003].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Muskal et al:  “SYSTEMS AND METHOD FOR MANAGING MEMORY RESOURCES USED BY SMART CONTRACTS OF A BLOCKCHAIN” (US Pub. No. 20200201683 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692